Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to applicant’s arguments and amendments filed 02/22/2022, which are in response to USPTO Office Action mailed 10/20/2021. Applicant’s arguments and amendments have been considered with the results that follow: THIS ACTION IS MADE FINAL. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, 7, 10-14, 16, 17, 21-25, 28, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Lei et al. (US 2017/0219369 A1, hereinafter referred to as Lei), and further in view of Chen et al. (US 2008/0095134 A1, hereinafter referred to as Chen).
Regarding claim 1, Lei teaches an apparatus ([0023], the roadside infrastructure is made up of communication towers or roadside units; the apparatus is the roadside unit), comprising: 
a storage to store data indicative of navigation information within a specified radius of the apparatus ([0024], each roadside unit can store known locations of itself, roads, intersections, points of interest, and other roadside units and map data within the memory of its computing device; Fig. 2, element 206 shows the roadside unit’s data storage); and 
a compute circuitry to ([0023], each roadside unit can comprise a computing device; Fig. 2, element 200 shows the computing device; computing circuitry required within computing device for proper function): 
receive, via a direct wireless connection with a vehicle within the specified radius of the apparatus, a request to exchange the stored data with the vehicle ([0027], disclosing the vehicle can wirelessly request and receive navigation information, i.e. exchanged data, from the DSRC, i.e. apparatus, and see [0067], disclosing a reception range, i.e. radius, between the apparatus and vehicle); [0022], DSRC technology can permit secure, reliable communications directly between vehicles, or between vehicles and roadside units via point to point wireless communications (i.e. a direct wireless connection with a vehicle and roadside apparatus));
transmit, via the direct wireless connection, the stored data to the vehicle ([0030], the roadside unit determines navigation information for the vehicle and sends the navigation information (i.e. stored data) to the vehicle wirelessly, see [0027] for wireless disclosure; [0022], DSRC technology can permit secure, reliable communications directly between vehicles, or between vehicles and roadside units via point to point wireless communications (i.e. a direct wireless connection with a vehicle and roadside apparatus)); and 
receive, from the vehicle via the direct wireless connection, data indicative of navigation information for a path previously passed by the vehicle ([0042], a roadside unit receives data wirelessly from passing vehicles and processes and stores the data; [0044], the roadside unit wirelessly receives data from passing vehicles and processes and stores the data; the external data can include a request for navigation guidance from passing vehicles, maneuvers for guiding a passing vehicle to its destination, traffic information (i.e. road conditions, closures, weather information, emergency notifications); [0022], DSRC technology can permit secure, reliable communications directly between vehicles, or between vehicles and roadside units via point to point wireless communications (i.e. a direct wireless connection with a vehicle and roadside apparatus)).
	However, Lei does not explicitly teach wherein the apparatus has no or low network connectivity other than the direct wireless connection with the vehicle when communicating with the vehicle.
	Chen teaches wherein the apparatus has no or low network connectivity other than the direct wireless connection with the vehicle when communicating with the vehicle (Fig. 48, shows a wireless network connection between vehicles and roadside units wherein the roadside units have no or low network connectivity; [00271], the roadside units can be used for vehicle safety alerts, RSU-based positioning, vehicle maintenance information, toll collection, and location information regarding goods and services within the area; the above-identified services can function without a backbone (i.e. internet connection (see [0096])).
	Lei and Chen are analogous art to the claimed invention since they are from the similar field of vehicle to roadside communication. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Lei with the low or no network connectivity communication of Chen to create a vehicle to roadside communication system that can communicate information between vehicle and roadside unit when the system has low or no network connectivity.
The motivation for modification would have been create a vehicle to roadside communication system that can communicate information between vehicle and roadside unit when the system has low or no network connectivity in order to have a better navigation and information system that can operate in areas of low or no cellular communication coverage such as rural areas, mountain areas, or tunnel areas, thus increasing the effectiveness of the system.

Regarding claims 11 and 21, Claims 11 and 21 correspond in scope to claim 1 and are similarly rejected. Claim 11 further recites one or more non-transitory machine-readable storage media having a plurality of instructions, which, when executed, causes a guidance system to [perform tasks] (Lei, [0045], the data storage device comprises random access memory (i.e. non-transitory machine-readable storage media) that stores instructions to be executed (see [0046]); [0007], a system and method designed to provide navigation guidance to vehicles). Claim 21 further recites a computer-implemented method and a guidance system (Lei, [0046], a generic computer programmed with various instructions can implement the method; [0007], a system and method designed to provide navigation guidance to vehicles).

Regarding claim 2, Lei-Chen further teach: The apparatus of claim 1, wherein the compute circuitry is further to store the data indicative of the navigation information for the path previously passed by the vehicle (Lei, [0023], each roadside unit can comprise a computing device; computing circuitry required within computing device for proper function; Fig. 2, the roadside unit includes a computing device and within the computing device is a data storage device; [0039], a roadside unit receives data wirelessly from passing vehicles, and processes and stores the data; [0045], the data storage device can store the data for future retrievals of the information for the next time a vehicle wishes to travel the same route as a previously passed vehicle; the data stored is navigation information of travel of a previously passed vehicle).

Regarding claims 12 and 22, Claims 12 and 22 correspond in scope to claim 2 and are similarly rejected.

Regarding claim 3, Lei-Chen further teach: The apparatus of claim 1, wherein to transmit the stored data to the vehicle comprises to (Lei, [0030], the roadside unit determines navigation information for the vehicle and sends the navigation information (i.e. stored data) to the vehicle wirelessly, see [0027] for wireless disclosure): 
determine a direction in which the vehicle is traveling (Lei, [0030], the roadside unit can determine the starting point (current location) of the requesting vehicle and can calculate navigation information for the requested destination (or ending point); the roadside unit knows the starting point and ending point for the vehicle and thus would know the direction in which the vehicle is traveling); 
retrieve data indicative of navigation information for the direction in which the vehicle is traveling (Lei, [0070], the roadside units determines the navigation information for the vehicle and wirelessly transmits the information to the vehicle; [0068], the roadside unit uses stored map data and real-time information to calculate navigation information for the requesting vehicle; see [0030] for disclosure on the roadside unit knowing the direction in which the vehicle is traveling); and 
send the data indicative of the navigation information for the direction in which the vehicle is traveling to the vehicle (Lei, [0030], the roadside unit can determine the direction in which the vehicle is traveling; the roadside unit can send the navigation information to the vehicle for guidance from starting point A to destination B).

Regarding claims 13 and 23, Claims 13 and 23 correspond in scope to claim 3 and are similarly rejected.

Regarding claim 4, Lei-Chen further teach: The apparatus of claim 1, wherein to receive the data indicative of the navigation information for a path previously passed by the vehicle comprises to receive data relating to road conditions and geographical information of the path previously passed by the vehicle (Lei, [0044], the roadside unit wirelessly receives data from passing vehicles and processes and stores the data; the external data can include a request for navigation guidance from passing vehicles, maneuvers for guiding a passing vehicle to its destination, traffic information (i.e. road conditions, closures, weather information, emergency notifications); this data includes data relating to the path previously passed by a vehicle).

Regarding claims 14 and 24, Claims 14 and 24 correspond in scope to claim 4 and are similarly rejected.

Regarding claim 6, Lei-Chen further teach: The apparatus of claim 1, wherein the compute circuitry is further to broadcast a wireless signal to a plurality of vehicles within the specified radius of the apparatus (Lei, [0023], each roadside unit can comprise a computing device; Fig. 2, element 200 shows the computing device; computing circuitry required within computing device for proper function; Fig. 2, the computing device/circuitry includes a wireless communication module for wireless signal broadcasting; [0026], the roadside unit and the vehicle are configured to wirelessly communicate with each other over a dedicated short range communication (DSRC) network; the roadside unit broadcasts a wireless signal to vehicles that are within a range, or radius, of the roadside unit).

Regarding claim 16, Claim 16 corresponds in scope to claim 6 and is similarly rejected.

Regarding claim 7, Lei-Chen further teach: The apparatus of claim 6, wherein the compute circuitry is further to (Lei, [0023], each roadside unit can comprise a computing device; Fig. 2, element 200 shows the computing device; computing circuitry required within computing device for proper function): 
initiate an authentication process with the vehicle in response to the broadcast (Lei, [0026], the roadside unit and the vehicle are configured to wirelessly communicate with each other over a dedicated short range communication (DSRC) network; the roadside unit broadcasts a wireless signal to vehicles that are within a range, or radius, of the roadside unit; [0028], the request for navigation guidance can include a unique identifier to identify and authenticate the vehicle sending the request); and 
in response to a successful authentication, establish a connection with the vehicle (Lei, [0028], the request for navigation guidance can include a unique identifier to identify and authenticate the vehicle sending the request; [0030], upon receiving the request from the vehicle, the roadside unit can determine navigation guidance for the vehicle).

Regarding claim 17, Claim 17 corresponds in scope to claim 7 and is similarly rejected.

Regarding claim 10, Lei-Chen further teach: The apparatus of claim 1, wherein the compute circuitry is further to update the stored data with the data received from the vehicle (Lei, [0023], each roadside unit can comprise a computing device; Fig. 2, element 200 shows the computing device; computing circuitry required within computing device for proper function; [0044], the roadside unit wirelessly receives data from passing vehicles and processes and stores the data; the external data can include a request for navigation guidance from passing vehicles, maneuvers for guiding a passing vehicle to its destination, traffic information (i.e. road conditions, closures, weather information, emergency notifications); by processing and storing the data, the roadside unit is updating its data storage).

Regarding claim 25, Lei teaches a guidance system comprising ([0023], the guidance system is made up of the roadside unit and vehicle wireless communication): 
circuitry for receiving ([0023], each roadside unit can comprise a computing device; Fig. 2, element 200 shows the computing device; computing circuitry required within computing device for proper function),
via a direct wireless connection with a vehicle within a specified radius of the guidance system, a request to exchange data with the vehicle, the data being stored by the guidance system and indicative of navigation information within the specified radius ([0026], the roadside unit and the vehicle are configured to wirelessly communicate with each other; [0022], DSRC technology can permit secure, reliable communications directly between vehicles, or between vehicles and roadside units via point to point wireless communications (i.e. a direct wireless connection with a vehicle and roadside apparatus); [0027], the vehicle can wirelessly communicate with the roadside unit to request navigation guidance to a destination, for receiving corresponding navigation guidance from at least one of the roadside units, and for exchanging other information; [0067], the request for navigation guidance can be received by the roadside unit when the vehicle is within a reception range of the wireless transceiver of the roadside unit; [0068], the roadside unit uses map data stored in its memory as well as real-time information to calculate navigation information for the requesting vehicle; [0023], the guidance system is made up of the roadside unit and vehicle wireless communication); 
means for transmitting, via the direct wireless connection, the stored data to the vehicle ([0070], the roadside units determines the navigation information for the vehicle and transmits the information to the vehicle using the wireless transceiver of the roadside unit; [0068], the roadside unit uses map data stored in its memory as well as real-time information to calculate navigation information for the requesting vehicle; [0022], DSRC technology can permit secure, reliable communications directly between vehicles, or between vehicles and roadside units via point to point wireless communications (i.e. a direct wireless connection with a vehicle and roadside apparatus)); and 
means for receiving, from the vehicle via the direct wireless connection, data indicative of navigation information for a path previously passed by the vehicle ([0039], a roadside unit receives data wirelessly from passing vehicles, other roadside units/a remote server, and processes the data to store the received data in its data storage device; [0022], DSRC technology can permit secure, reliable communications directly between vehicles, or between vehicles and roadside units via point to point wireless communications (i.e. a direct wireless connection with a vehicle and roadside apparatus); [0044], the roadside unit wirelessly receives data from passing vehicles, other roadside units/a remote server, processes the data and stores the data; the external data can include a request for navigation guidance from passing vehicles, one or more maneuvers for guiding a passing vehicle to its destination, real-time traffic information, including road conditions or closures, weather information, emergency notifications, and any other information that is exchanged over a wireless network).
However, Lei does not explicitly teach wherein the guidance system has no or low network connectivity other than the direct wireless connection with the vehicle when communicating with the vehicle.
Chen teaches wherein the guidance system has no or low network connectivity other than the direct wireless connection with the vehicle when communicating with the vehicle (Fig. 48, shows a wireless network connection between vehicles and roadside units wherein the roadside units have no or low network connectivity; [00271], the roadside units can be used for vehicle safety alerts, RSU-based positioning, vehicle maintenance information, toll collection, and location information regarding goods and services within the area; the above-identified services can function without a backbone (i.e. internet connection (see [0096])).
	Lei and Chen are analogous art to the claimed invention since they are from the similar field of vehicle to roadside communication. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Lei with the low or no network connectivity communication of Chen to create a vehicle to roadside communication system that can communicate information between vehicle and roadside unit when the system has low or no network connectivity.
The motivation for modification would have been create a vehicle to roadside communication system that can communicate information between vehicle and roadside unit when the system has low or no network connectivity in order to have a better navigation and information system that can operate in areas of low or no cellular communication coverage such as rural areas, mountain areas, or tunnel areas, thus increasing the effectiveness of the system.

Regarding claim 28, Lei-Chen further teach: The apparatus of claim 1, wherein the apparatus has no network connectivity to a cellular network when communicating with the vehicle (Chen, Fig. 48, shows a wireless network connection between vehicles and roadside units wherein the roadside units have no network connectivity; [00271], the roadside units can be used for vehicle safety alerts, RSU-based positioning, vehicle maintenance information, toll collection, and location information regarding goods and services within the area; the above-identified services can function without a backbone (i.e. internet connection (see [0096])).

Regarding claim 29, Lei-Chen further teach: A system comprising the apparatus of claim 1, further comprising a plurality of additional apparatuses to exchange navigation information with the vehicle (Lei, [0010], a method for obtaining navigation guidance in a vehicle using a wireless network formed by a plurality of roadside units (i.e. plurality of additional apparatuses) where the roadside unit exchanges information with vehicles), 
wherein the apparatus and the plurality of additional apparatuses are to communicate through the vehicle (Lei, [0022], wireless communications technology is used to exchange information in both vehicle-to-vehicle (V2V) applications and vehicle-to-infrastructure (V2I) applications; [0044], the roadside unit wirelessly receives data from passing vehicles and processes and stores the data; [0022], DSRC technology can permit secure, reliable communications directly between vehicles, or between vehicles and roadside units via point to point wireless communications; here, vehicles receive data from roadside units and roadside units receive data from vehicles, so a roadside unit can send data to a vehicle, and the vehicle can send the data to a second roadside unit),
wherein the apparatus and the plurality of additional apparatuses are not connected to each other by a network (Lei, [0010], a method for obtaining navigation guidance in a vehicle using a wireless network formed by a plurality of roadside units (i.e. plurality of additional apparatuses) where the roadside unit exchanges information with vehicles; Chen, Fig. 48, shows a wireless network connection between vehicles and roadside units wherein the roadside units have no network connectivity; [00271], the roadside units can be used for vehicle safety alerts, RSU-based positioning, vehicle maintenance information, toll collection, and location information regarding goods and services within the area; the above-identified services can function without a backbone (i.e. internet connection (see [0096]))).

Claims 5, 8, 9, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lei et al. (US 2017/0219369 A1, referred to as Lei) and Chen et al. (US 2008/0095134 A1, referred to as Chen), and further in view of De Souza Schwartz et al. (US 2017/0331836 A1, hereinafter referred to as De Souza Schwartz).
Regarding claim 5, Lei-Chen further teach: The apparatus of claim 1. However, Lei-Chen do not explicitly teach the compute circuitry is further to validate the data received from the vehicle.
De Souza Schwartz teaches the compute circuitry is further to validate the data received from the vehicle ([0064], a node of the communication network is an entity that is configured to receive and/or send messages from/to one or more other nodes of the network, and the nodes can be a vehicle on-board unit, a mobile device, or a roadside unit; [0074], the receiving node may perform a verification process on the received message for determining whether the message is valid).
Lei, Chen, and De Souza Schwartz are analogous art to the claimed invention since they are from the similar field of vehicle to roadside communication. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the roadside communication apparatus of Lei-Chen with the validation process of De Souza Schwartz to create a communication apparatus that validates the signals received from external sources.
The motivation for modification would have been to create a vehicle to roadside communication system that validates the data received externally to increase system safety and security, and to verify that the information is valid (De Souza Schwartz, [0074]).

Regarding claim 8, Lei-Chen further teach: The apparatus of claim 1, wherein the compute circuitry is further to receive data from the vehicle (Lei, [0023], each roadside unit can comprise a computing device; Fig. 2, element 200 shows the computing device; computing circuitry required within computing device for proper function; [0039], a roadside unit receives data wirelessly from passing vehicles, other roadside units/a remote server, and processes the data to store the received data in its data storage device; [0044], the roadside unit wirelessly receives data from passing vehicles, other roadside units/a remote server, processes the data and stores the data; the external data can include a request for navigation guidance from passing vehicles, one or more maneuvers for guiding a passing vehicle to its destination, real-time traffic information, including road conditions or closures, weather information, emergency notifications, and any other information that is exchanged over a wireless network).
However, Lei-Chen do not explicitly teach that the data is addressed to a second vehicle.
De Souza Schwartz teaches the data is addressed to a second vehicle ([0064], a node of the communication network is an entity configured to receive and/or send messages from/to one or more other nodes of the communication network; the nodes may be embodied as mobile nodes (on vehicles) or stationary nodes (roadside units); here the data from a first node (or vehicle) can be addressed and sent to a second node (or vehicle) via the communication network).
Lei, Chen, and De Souza Schwartz are analogous art to the claimed invention since they are from the similar field of vehicle to roadside communication. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the vehicle to roadside unit communication of Lei-Chen with the ability to address and send data to a second vehicle of De Souza Schwartz to create a vehicle to roadside system that enables vehicle to communicate with each other.
The motivation for modification would have been to create a vehicle to roadside communication network that can enable vehicles to communicate with each other by using the roadside units as facilitators.

Regarding claim 18, Claim 18 corresponds in scope to claim 8 and is similarly rejected.

Regarding claim 9, Lei-Chen-De Souza Schwartz further teach: The apparatus of claim 8, wherein the compute circuitry is further to (Lei, [0023], each roadside unit can comprise a computing device; Fig. 2, element 200 shows the computing device; computing circuitry required within computing device for proper function): 
receive a request to exchange the stored data with the second vehicle (Lei, [0026], the roadside unit and the vehicle are configured to wirelessly communicate with each other; [0027], the vehicle can wirelessly communicate with the roadside unit to request navigation guidance to a destination, for receiving corresponding navigation guidance from at least one of the roadside units, and for exchanging other information; [0067], the request for navigation guidance can be received by the roadside unit when the vehicle is within a reception range of the wireless transceiver of the roadside unit; [0068], the roadside unit uses map data stored in its memory as well as real-time information to calculate navigation information for the requesting vehicle; the process for receiving a request to exchange the stored data with the second vehicle is identical to the process for receiving a request to exchange the stored data with the first vehicle); 
send (i) the data addressed to the second vehicle (De Souza Schwartz, ([0064], a node of the communication network is an entity configured to receive and/or send messages from/to one or more other nodes of the communication network; the nodes may be embodied as mobile nodes (on vehicles) or stationary nodes (roadside units); here the data from a first node (or vehicle) can be addressed and sent to a second node (or vehicle) via the communication network) and 
(ii) the stored data to the second vehicle (Lei, [0070], the roadside units determines the navigation information for the vehicle and transmits the information to the vehicle using the wireless transceiver of the roadside unit; [0068], the roadside unit uses map data stored in its memory as well as real-time information to calculate navigation information for the requesting vehicle; the process for sending stored data to the second vehicle is identical to the process for sending the stored data to the first vehicle).

Regarding claim 19, Claim 19 corresponds in scope to claim 9 and is similarly rejected.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14, 16-19, 21-25, and 28-29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant additionally argues there would not be adequate motivation to modify Lei to include the feature of “the apparatus has no or low network connectivity when communicating with the vehicle”. Applicant states removing network connectivity would render Lei unsatisfactory for its intended purpose. 
However, Examiner respectfully disagrees. The invention of Lei relates to navigation guidance and providing guidance to a vehicle using a wireless network (Lei, [0001]). Lei aims to provide a vehicle navigation system that can reliably provide accurate navigation guidance without relying on conventional navigation systems, such as GPS (Lie, [0006]). The invention of Lei includes systems and methods to provide navigation guidance to vehicles using wireless communication between the vehicle and roadside infrastructure communicatively coupled to, and forming, a wireless network, such as a Dedicated Short Communications (DSRC) network (Lei, [0007]). While there can be a remote server associated with the infrastructure (Lei, [0023]), the system is also designed for each roadside unit to know its own location, as well as location of roads, intersections, points of interest, and other roadside units, and other map data that can be locally stored/saved/programmed into each unit (lei, [0024]). Thus, the systems and methods of Lei are designed with a robust network of roadside units that can give vehicles information without depending on the stored information of the remote server. Therefore, if network connectivity was removed from the features of Lei, the invention would still be able to perform its intended purpose satisfactorily.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON B EMMETT whose telephone number is (303)297-4231. The examiner can normally be reached Monday - Friday 8:00 - 4:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFF A BURKE can be reached on (571)270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MADISON B EMMETT/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664